Hill, J.
There is no prayer for injunction or other equitable relief in the present case. The prayer is to compel the repayment of certain 'taxes claimed to have been assessed and collected, and which were not due under the sales-tax act of 1929 (Ga. L. 1929, p. 103). The present suit does not allege facts which would give a- court of equity jurisdiction; and therefore the case is one coming within the jurisdiction of the Court of Appeals, and not of the Supreme Court. The case is accordingly transferred to that Court for consideration and determination.
In the brief counsel for the plaintiffs state that the Supreme Court has jurisdiction of this case, and cite as authority for that statement Ga. L. 1929, p. Ill, section 17; Michie’s Code Supp. 1930, § 993(332). In the act of 1929 it is stated that “appeal *612shall lie to the Supreme Court, as in other causes.” But that act can not change the constitution of the State, which fixes the jurisdiction of the Supreme Court and of the Court of Appeals. Ga. L. 1916, p. 19. There is nothing in the act of 1916, which was ratified by the people and became a part of the constitution of the State, to confer jurisdiction upon the Supreme Court in a case like the present. The case is

Transferred to the Court of Appeals.


All the Justices concur, except Bussell, C. J., who dissents.